IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE No. 84938
RESIGNATION OF ROBERT SCOTT
: FILED -

BAKER, BAR NO. 1649.
% JUL 13 2072 ©
oO SUPR ME RT

ORDER GRANTING PETITION FOR RESIGNATION
This is a joint petition by the State Bar of Nevada and attorney

 

 
  

Robert Scott Baker for his resignation from the Nevada bar.

SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Baker; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Baker acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member’s conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Baker has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).

SupReME Court
OF
NEVADA

12-2203

(0) 197A SEED

 

 
The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Robert Scott Baker’s resignation. SCR
98(5)(a)(2). The petition is hereby granted.

It is so ORDERED.

 

ce: Bar Counsel, State Bar of Nevada
Robert Scott Baker
Executive Director
Admissions Office, United States Supreme Court

SUPREME CouRT
OF
NEVADA

(0) 147A EE